The opinion of the court was delivered by
Barrett, J.
The defendants were partners when this bill was drawn in their favor and indorsed in their partnership name by one of the "firm. The taking of such .paper was in the time of the. partnership business. Either partner was authorized to take such paper, and for the purpose of making it available, each was authorized to use the partnership name in indorsing it, even if, as between the partners, such paper should become and be the sole property of one of the partners. It being payable to the partnership, of course a legal transfer for commercial purposes would require an indorsement in the name of the payees. The right to make such indorsement by the partner holding such paper, is, as to parties taking such paper bona fide, in due course'of legitimate transfer, beyond question. The law of the subject as applicable to this cash, needs no elaboration at this day. It is amply pronounced, developed, and applied in many cases, and in all the treatises on commercial paper. See those cited by counsel for plaintiff; and there is nothing to the contrary.
Judgment is affirmed.